RECOMMENDED FOR PUBLICATION
                               Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                      File Name: 20a0316p.06

                     UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT



 UNITED STATES OF AMERICA,                                  ┐
                                   Plaintiff-Appellee,      │
                                                            │
                                                             >        No. 19-3884
        v.                                                  │
                                                            │
                                                            │
 PIERRE C. ALSTON,                                          │
                                Defendant-Appellant.        │
                                                            ┘

                        Appeal from the United States District Court
                       for the Northern District of Ohio at Cleveland.
                      No. 1:18-cr-00751-1—Sara E. Lioi, District Judge.

                            Decided and Filed: September 28, 2020

              Before: BATCHELDER, MOORE, and ROGERS, Circuit Judges.

                                     _________________

                                           COUNSEL

ON BRIEF: Clare E. Freeman, SCOTT GRAHAM PLLC, Portage, Michigan, for Appellant.
Rebecca C. Lutzko, Laura McMullen Ford, UNITED STATES ATTORNEY’S OFFICE,
Cleveland, Ohio, for Appellee.

                                     _________________

                                            OPINION
                                     _________________

       KAREN NELSON MOORE, Circuit Judge.                       Pierre Alston received a sentencing
enhancement under U.S.S.G. § 4B1.1 for his prior convictions under Ohio Revised Code
§ 2925.03(A)(1), which criminalizes offers to sell drugs. Since United States v. Havis, 927 F.3d
382 (en banc), rehearing denied, 929 F.3d 317 (6th Cir. 2019), we have held that attempt crimes
such as offers to sell do not qualify for the § 4B1.1 career-offender enhancement, United States
 No. 19-3884                          United States v. Alston                                    Page 2


v. Cavazos, 950 F.3d 329 (6th Cir. 2020).            While conceding that Cavazos forecloses the
enhancement here, the Government argues that our Havis jurisprudence—Cavazos in
particular—is wrong. We accept the Government’s concession, and we consider its arguments
preserved for a potential petition for en banc rehearing.1

        Alston was indicted for six counts of controlled-substance offenses. R. 12 (Superseding
Indictment) (Page ID #35). On April 18, 2019, Alston pleaded guilty to the first five counts. R.
44 (Plea Hr’g Tr. at 4) (Page ID #287). At sentencing, the district court calculated Alston’s base
offense level to be 16. R. 32 (Sent’g Hr’g Tr. at 8) (Page ID #195). With the § 4B1.1 career-
offender enhancement, which Alston did not challenge, Alston’s offense level became 34. Id.
Alston received a two-level reduction for acceptance of responsibility and then an additional
one-level reduction for acceptance of responsibility upon a motion from the Government, so that
Alston’s total offense level was 31. Id. His criminal history was Category VI. Id. at 9 (Page ID
#196). Altogether, Alston’s initial Guidelines range was 188 to 235 months. Id. However, the
parties jointly requested a two-level variance that would reduce his range to 151 to 188 months,
and the district court agreed. Id. at 9, 26 (Page ID #196, 213). The district court ultimately
sentenced Alston to 169 months’ imprisonment. Id. at 27 (Page ID #214); R. 27 (Judgment at 2)
(Page ID #173). Alston timely appealed.

        Under-plain error review, Alston’s prior drug offenses do not qualify as predicate
offenses for the § 4B1.1 career-offender enhancement, a point which the Government concedes.2
To qualify for the § 4B1.1 career-offender enhancement, a defendant must have “at least two
prior felony convictions of either a crime of violence or a controlled substance offense.”
§ 4B1.1(a). “Controlled substance offense” is defined in § 4B1.2 as “an offense under federal or
state law, punishable by imprisonment for a term exceeding one year, that prohibits the
manufacture, import, export, distribution, or dispensing of a controlled substance (or a
counterfeit substance) or the possession of a controlled substance (or a counterfeit substance)


        1Neither  Alston nor the Government makes any argument regarding application of the categorical or
modified categorical approaches.
        2Alston was sentenced after our decision in Havis, but no mention was made of Havis at sentencing.
Cavazos was decided after Alston was sentenced and while this appeal was pending.
 No. 19-3884                             United States v. Alston                                        Page 3


with intent to manufacture, import, export, distribute, or dispense.” § 4B1.2(b). The district
court appears to have applied the career-offender enhancement to Alston based on his prior drug-
trafficking convictions under Ohio Revised Code § 2925.03(A)(1).3                     Section 2925.03(A)(1)
prohibits persons from “[s]ell[ing] or offer[ing] to sell a controlled substance or a controlled
substance analog.” We recently held in Cavazos that “statutes that criminalize offers to sell
controlled substances are too broad to categorically qualify as predicate ‘controlled substance
offenses’” under § 4B1.2. Cavazos, 950 F.3d at 337. Therefore, Alston’s convictions under
§ 2925.03(A)(1) do not qualify for the career-offender enhancement.

        In light of Havis and Cavazos, we REVERSE the district court’s sentence of Alston to
169 months’ imprisonment and REMAND for resentencing.4




        3Although   the Presentence Report notes that Alston has multiple qualifying career offender offenses,
Alston contends that the “prior drug convictions were the crux of the supposed career-offender status” because the
other violent offenses cannot count as two separate offenses. (Br. for Def.-Appellant Pierre Alston at 7 (citing
U.S.S.G. § 4A1.2(a)(2))). While this may be true—and the government appears to concede as much (Br. of Pl.-
Appellee at 4)—we do not address whether or not the district court may find alternative grounds for a career-
offender enhancement.
        4As   a result, we need not address Alston’s arguments challenging the substantive reasonableness of his
sentence.